Case
 Case2:18-cv-00161-APG-NJK
      2:18-cv-00161-APG-NJK Document
                             Document46-1
                                      47 Filed
                                          Filed03/08/21
                                                03/07/21 Page
                                                          Page12ofof26




                                               ORDER GRANTING MOTION TO
                                               SUBSTITUTE COUNSEL

                                               [Docket No. 46]




                                           2
Case
 Case2:18-cv-00161-APG-NJK
      2:18-cv-00161-APG-NJK Document
                             Document46-1
                                      47 Filed
                                          Filed03/08/21
                                                03/07/21 Page
                                                          Page23ofof26




 IT IS SO ORDERED.

 Dated: March 8, 2021

                                ____________________________________
                                UNITED STATES MAGISTRATE JUDGE




                                           2
